DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being participated by Edwards et al. (US 2016/0091908).
	Regarding claim 1, Edwards teaches an electronic control device (fig. 1: 10) to be mounted in a work vehicle (see figures 1 and 2; and par. [0011]), the work vehicle including a switch (figs. 1-2: 12) that includes a first terminal (figs. 1-2: ground) and a second terminal to switch between an electrically conducting state and an electrically non-conducting state between the first terminal and the second terminal (see figure 1 and par. [0017]), the electronic control device comprising: an input terminal connected to the second terminal of the switch (12) via an electrically conductive lead (fig. 1: 24); an input circuit (fig. 1: 44) connected to the input terminal via a signal line (fig. 1: 17); and a microcontroller (fig. 1: 20, 34) to detect whether the switch (12) is in the electrically conducting state or the electrically non-conducting state based on an output signal from the input circuit, and to perform at least one process in accordance with a detected result (see figure 1 and par. [0025]); wherein the input circuit includes: a first resistor (fig. 2: 62, 72) connected to a supply voltage (fig. 1: V+) or ground and to the signal line (17), (see figures 1 and 2); and a transient current circuit connected to the supply voltage (V+) or ground and to the signal line (17), the transient current circuit including a second resistor (fig. 2: 60, 70) to allow a transient current (fig. 2: Iwet) to flow through the switch (12) when the switch transitions from the electrically non-conducting state to the electrically conducting state, (see figures 1 and 2; and par. [0048]).
	Regarding claim 2, furthermore Edwards discloses the electronic control device, wherein the input circuit further includes a conversion circuit to convert, based on a reference voltage, an analog voltage signal on an output end of the signal line into a digital signal at a logical high level or low level, and to output the digital signal as the output signal, (see figure 1: comparator 36; and par. [0028-0030]).
	Regarding claim 3, furthermore Edwards discloses the electronic control device, wherein the first resistor (62, 72) has a resistance value which is greater than a resistance value of the second resistor (60, 70), (see par. [0049]; the passive element 62 may have a resistance about 5-10 (e.g., 6) times larger than the resistance of the passive element 60).
	Regarding claim 4, furthermore Edwards discloses the electronic control device, wherein a ratio of the resistance value of the first resistor to the resistance value of the second resistor is equal to or greater than about 3.0 but less than about 5.0, (see par. [0049]).
	Regarding claim 10, furthermore Edwards discloses the electronic control device, wherein the conversion circuit includes a comparator (fig. 1: comparator 36) to compare the analog voltage signal and the reference voltage in terms of magnitude, and to output the digital signal in accordance with a result of comparison, (see figure 1 and par. [0028]).
	Regarding claim 15, furthermore Edwards discloses a work vehicle comprising: one or more switches manipulable by a user; and the electronic control device, (see par. [0011]).
	Regarding claim 16, Edwards teaches an input circuit to be connected via a signal line to an input terminal of an electronic control device (see figure 1) to be mounted in a work vehicle (see figures 1 and 2; and par. [0011]), the work vehicle including a switch (figs. 1-2: 12) that includes a first terminal (figs. 1-2: ground) and a second terminal to switch between an electrically conducting state and an electrically non-conducting state between the first terminal and the second terminal (see figure 1 and par. [0017]); wherein the input terminal is connected to the second terminal (12) of the switch via an electrically conductive lead (fig. 1: 24); the electronic control device includes a microcontroller (fig. 1: 20, 34) to detect whether the switch (12) is in the electrically conducting state or the electrically non-conducting state based on an output signal from the input circuit, and to perform at least one process in accordance with a detected result (see figure 1 and par. [0025]); and the input circuit includes: a first resistor (fig. 2: 62, 72) connected to a supply voltage (fig. 1: V+) or ground and to the signal line (17), (see figures 1 and 2); and a transient current circuit connected to the supply voltage (V+) or ground and to the signal line (17), the transient current circuit including a second resistor (fig. 2: 60, 70) to allow a transient current (fig. 2: Iwet) to flow through the switch (12) when the switch transitions from the electrically non-conducting state to the electrically conducting state, (see figures 1 and 2; and par. [0048]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0091908) in view of Cannavo et al. (US 2022/0140721).
	Regarding claim 5, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein the reference voltage is determined based on a voltage across both ends of the first resistor that occurs because of a leakage current flowing in the first resistor when the switch is in the electrically non-conducting state.
Cannavo teaches the output of the comparator 50 is connected to the control module 10 and makes it possible to switch off the gate G of the transistor 30 when the current flowing through the source S reaches the fixed current value equal to the ratio of the value of the fixed reference voltage Vref to the resistance value of the shunt resistor Rs, (see figure 1 and par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cannavo into the electronic control device of Edwards in order to controlling the switch.
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0091908) in view of Poisson (US 2014/0139015).
	Regarding claim 6, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein the transient current circuit includes an RC series circuit that includes the second resistor.
Poisson teaches the transient current circuit includes an RC series circuit (fig. 3: resistor (R1) 304 and capacitor (C) 308) that includes the second resistor, (see figure 3, an alternative wetting circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Poisson into the electronic control device of Edwards in order to provide a wetting current from the power supply to the switch when the switch is closed in order to clean contacts associated with the switch.
10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0091908) in view of Tyrrell et al. (US 2009/0315410).
	Regarding claim 7, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein the transient current circuit further includes a PMOS transistor including a drain connected to the ground; and the second resistor is connected to the signal line and a source of the PMOS transistor.
Tyrrell teaches the transient current circuit further includes a PMOS transistor (fig. 1: 4) including a drain connected to the ground (fig. 1: Negative supply); and the second resistor (fig. 1: 2) is connected to the signal line and a source of the PMOS transistor (4), (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tyrrell into the electronic control device of Edwards in order to control the transient current of the transient current circuit.
Regarding claim 14, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein, the first terminal of the switch is connected to the supply voltage; the first resistor is a pull-down resistor connected to the signal line and the ground; and the transient current circuit is connected to the ground and the signal line.
Tyrrell teaches the first terminal of the switch (fig. 1: 1) is connected to the supply voltage (fig. 1: positive supply); the first resistor (fig. 1: 3) is a pull-down resistor connected to the signal line and the ground (fig. 1: Negative supply); and the transient current circuit is connected to the ground (Negative supply) and the signal line, (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tyrrell into the electronic control device of Edwards in order to control the transient current of the transient current circuit.
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0091908) in view of Norio (JPH02278620).
	Regarding claim 8, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein the input circuit further includes a low-pass filter circuit.
Norio teaches the input circuit further includes a low-pass filter circuit (fig. 1: R5 and C1), (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Norio into the electronic control device of Edwards in order to reshape or reject all unwanted high frequencies of an electrical signal and accept or pass only those signals wanted by the circuits designer.
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0091908) in view of Tsugaru et al. (US 4,788,459).
	Regarding claim 11, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein the conversion circuit includes: a voltage divider including two resistors in series connection between the output end of the signal line and the ground; and a bipolar transistor including an emitter connected to the ground and a base connected to a node between the two resistors; and the output signal changes in accordance with a collector voltage of the bipolar transistor.
Tsugaru teaches a voltage divider including two resistors (fig. 1: 13 and 14) in series connection between the output end of the signal line and the ground (see figure 1); and a bipolar transistor (fig. 1: 15) including an emitter connected to the ground and a base connected to a node (fig. 1: N) between the two resistors (13 and 14); and the output signal changes in accordance with a collector voltage of the bipolar transistor (15), (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsugaru into the electronic control device of Edwards in order to provide a voltage output circuit comprising a semiconductor integrated circuit including MOS and bipolar type elements, which operates with only one power supply and can provide an ECL level voltage output.
13.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0091908) in view of Komatsu et al. (US 2005/0231876).
	Regarding claim 12, Edwards teaches the electronic control device, but Edwards does not explicitly teach wherein the input circuit includes a plurality of input circuits and the input terminal includes a plurality of input terminals; the plurality of input terminals are connected to a plurality of switches, respectively, via a plurality of electrically conductive leads; and the plurality of input circuits are connected to the plurality of input terminals, respectively, via a plurality of signal lines.
Komatsu teaches the input circuit includes a plurality of input circuits (fig. 8: 102A-102C) and the input terminal includes a plurality of input terminals (fig. 8: 111, …, 133); the plurality of input terminals are connected to a plurality of switches (fig. 8: 103A-103C), respectively, via a plurality of electrically conductive leads; and the plurality of input circuits are connected to the plurality of input terminals, respectively, via a plurality of signal lines, (see figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Komatsu into the electronic control device of Edwards in order to protect operation in an abnormal operation where the corrosion-prevention current is kept being flown.
Regarding claim 13, further Komatsu discloses the electronic control device, further comprising a multiplexer (multiplexer 103) connected to the plurality of input circuits (102A-102C) and to the microcontroller to output a selected one of the output signals from the plurality of input circuits; wherein based on the output signal from the multiplexer (103), the microcontroller is configured or programmed to detect whether one of the plurality of switches is in the electrically conducting state or the electrically non-conducting state, (see figure 8 and par. [0055-0057).
Allowable Subject Matter
14.	Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 9 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein, the input circuit further includes an RC low-pass filter circuit that includes a capacitor including a first end connected to the ground and a second end connected to the signal line; the transient current circuit further includes a PMOS transistor including a drain connected to the ground; the second resistor is connected to the signal line and a source of the PMOS transistor; and the second end of the capacitor is connected to a gate of the PMOS transistor.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836